                Case 5:19-cv-06879 Document 1 Filed 10/22/19 Page 1 of 4



 1 JACK P. DICANIO (SBN 138782)
   jack.dicanio@skadden.com
 2 ALLEN RUBY (SBN 47109)
   allen.ruby@skadden.com
 3 NIELS J. MELIUS (SBN 294181)
   niels.melius@skadden.com
 4 SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
   525 University Avenue
 5 Palo Alto, California 94301
   Telephone: (650) 470-4500
 6 Facsimile: (650) 470-4570

 7 BARRY SIMON (pro hac vice application forthcoming)
   bsimon@wc.com
 8 JONATHAN B. PITT (pro hac vice application forthcoming)
   jpitt@wc.com
 9 STEPHEN L. WOHLGEMUTH (pro hac vice application forthcoming)
   swohlgemuth@wc.com
10 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, N.W.
11 Washington, D.C. 20005
   Telephone: (202) 434-5000
12 Facsimile: (202) 434-5029

13 Attorneys for Defendants

14                             UNITED STATES DISTRICT COURT
15                            NORTHERN DISTRICT OF CALIFORNIA
16                                   SAN JOSE DIVISION
17
     PALANTIR TECHNOLOGIES INC.,              CASE NO.: 5:19-cv-6879
18
                 Plaintiff,                   DEFENDANTS’ NOTICE OF REMOVAL OF
19                                            CIVIL ACTION UNDER 28 U.S.C. § 1441(A)
                                              (FEDERAL QUESTION)
20         v.

21 MARC L. ABRAMOWITZ, in his individual
   capacity and as trustee of the MARC
22 ABRAMOWITZ CHARITABLE TRUST NO.
   2, KT4 PARTNERS LLC, and DOES 1
23
   through 50, inclusive,
24
                  Defendants.
25

26
27

28

     NOTICE OF REMOVAL                                                 CASE NO. 5:19-CV-6879
                 Case 5:19-cv-06879 Document 1 Filed 10/22/19 Page 2 of 4



 1 TO THE CLERK OF THE ABOVE-ENTITLED COURT:

 2         PLEASE TAKE NOTICE that Defendants Marc L. Abramowitz, KT4 Partners LLC, and the
 3 Marc Abramowitz Charitable Trust No. 2 (collectively, “Defendants”), by and through their attorneys,

 4 hereby remove to this Court, pursuant to 28 U.S.C. §§ 1331, 1441(a), and 1446, the state court action

 5 described below. In support of this removal, Defendants state as follows:

 6                                 FEDERAL QUESTION JURISDICTION
 7         1.      Removal of the state court action described below is proper under 28 U.S.C. § 1441(a)
 8 because the district courts of the United States have original jurisdiction over the action. As set forth

 9 below, this Court has original jurisdiction in this action pursuant to 28 U.S.C. § 1331 because the Third

10 Amended Complaint (“TAC”) asserts a cause of action arising under federal law—specifically, the

11 federal civil RICO statue, 18 U.S.C. § 1962. TAC ¶¶ 49-53 (filed October 18, 2019, attached hereto in

12 Exhibit 2). Accordingly, Defendants hereby remove this action pursuant to 28 U.S.C. § 1441(a). See,

13 e.g., Churchill Village, L.L.C. v. General Electric, 361 F.3d 566, 573-575 (9th Cir. 2004).

14                                      THE STATE COURT ACTION
15         2.      On September 1, 2016, Palantir Technologies Inc. (“Palantir”) commenced this action in
16 the Superior Court of the State of California in and for the County of Santa Clara (“Superior Court”),

17 entitled Palantir Technologies Inc. v. Marc L. Abramowitz, et al., as case number 16CV299476.

18 Palantir filed a First Amended Complaint on September 23, 2016. On March 20, 2017, Palantir sought

19 leave to file a Second Amended Complaint, and leave was granted on May 5, 2017.

20         3.      On June 26, 2019, Plaintiff sought leave to file a TAC. Plaintiff’s proposed amendments
21 to the Second Amended Complaint included adding a new federal cause of action under the federal

22 Racketeer Influenced and Corrupt Organizations (“RICO”) Act against all Defendants. The Superior

23 Court granted Plaintiff’s motion for leave to amend on October 17, 2019, and Palantir filed the TAC on

24 October 18, 2019. See Ex. 2. The TAC asserts four causes of action: (1) a federal civil RICO claim

25 under 18 U.S.C. § 1962; (2) breach of contract; (3) breach of the covenant of good faith and fair dealing;

26 and (4) trade secret misappropriation under Cal. Civ. Code § 3426 et seq.
27

28
                                                         1
     NOTICE OF REMOVAL                                                                   CASE NO. 5:19-CV-6879
                 Case 5:19-cv-06879 Document 1 Filed 10/22/19 Page 3 of 4



 1                                          REMOVAL IS TIMELY
 2         4.      The California Superior Court granted Plaintiff’s motion for leave to amend on October
 3 17, 2019. This Notice of Removal is timely, having been filed within thirty (30) days after that date.

 4 See 28 U.S.C.§ 1446(b).

 5              REMOVAL TO THE PROPER COURT / INTRADISTRICT ASSIGNMENT
 6         5.      The U.S. District Court for the Northern District of California, San Jose Division, is the
 7 “district and division within which [the state court action] is pending,” i.e., Santa Clara County,

 8 California. Thus, venue in this Court is proper under 28 U.S.C.§ 1446(a). Further, pursuant to Civil

 9 L.R. 3-2(c), venue is proper in this Court because the action allegedly arises in Santa Clara County.

10                      ALL DEFENDANTS HAVE CONSENTED TO REMOVAL
11         6.      The undersigned counsel represent all named Defendants in this case, and all Defendants
12 consent to removal. The consent of the remaining unnamed Doe defendants is not required. See Fristoe

13 v. Reynolds Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) (unnamed defendants not required to join

14 in removal petition).

15                                       PLEADINGS AND PROCESS
16         7.      In compliance with 28 U.S.C. § 1446(a), a “copy of all process, pleadings, and orders
17 served upon” Defendants in Palantir Technologies Inc. v. Marc L. Abramowitz, et al., Case No.

18 16CV299476, are attached collectively hereto as Exhibit 2. A copy of the publicly available state court

19 register of actions/docket for Case No. 16CV299476 is attached hereto as Exhibit 1.

20                            NOTICE TO PLAINTIFF AND STATE COURT
21         8.      Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly serve upon Plaintiff’s counsel
22 of record and file with the Santa Clara County Superior Court a true and correct copy of this Notice.

23         By removing this action to this Court, Defendants do not waive but instead expressly preserve
24 any and all arguments and defenses available to them.

25         WHEREFORE, Defendants respectfully remove this action from the Superior Court of the State
26 of California, in and for the County of Santa Clara, to this Court pursuant to 28 U.S.C. § 1441(a).
27 //

28 //
                                                         2
     NOTICE OF REMOVAL                                                                   CASE NO. 5:19-CV-6879
              Case 5:19-cv-06879 Document 1 Filed 10/22/19 Page 4 of 4



 1 DATED: October 22, 2019             Respectfully submitted,
 2                                     SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
 3                                     By:           /s/ Jack P. DiCanio
                                                       Jack P. DiCanio
 4                                                 Attorneys for Defendants
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             3
     NOTICE OF REMOVAL                                                    CASE NO. 5:19-CV-6879
